 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIONEL HARPER, et al.,                           No. 2:19-CV-0902-WBS-DMC
12                       Plaintiffs,
13           v.                                        ORDER
14    CHARTER COMMUNICATIONS, LLC,
      et al.,
15
                         Defendants.
16

17

18                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. On

19   January 8, 2020, plaintiff Lionel Harper filed a motion to compel defendant Charter

20   Communications, LLC, to provide further responses to requests for production 1 through 34. See

21   ECF No. 47. Plaintiff’s motion indicates that it will be supported by a “forthcoming Joint

22   Statement of Discovery Disagreement” filed pursuant to Eastern District of California Local Rule

23   251. See id. Plaintiff’s motion is set to be heard before the undersigned in Redding, California,

24   on January 29, 2020, at 10:00 a.m. See id.

25                  Under Local Rule 251(a), “[t]he hearing may be dropped from the calendar

26   without prejudice if the Joint Statement re Discovery Disagreement or an affidavit as set forth

27   below is not filed at least seven (7) days before the scheduled hearing date.” Local Rule 251(a).

28   Under Local Rule 251(d), an affidavit in lieu of a Joint Statement should be filed when counsel
                                                       1
 1   for the moving party refuses to participate in preparation of the Joint Statement. See Local Rule

 2   251(d). Local Rule 251(e) outlines exceptions to the requirement to file either a Joint Statement

 3   of affidavit in lieu thereof. See Local Rule 251(e). Those exceptions are not applicable here

 4   because plaintiff’s motion to compel does not allege a complete and total failure to respond to

 5   discovery, nor does plaintiff’s motion solely concern a request for sanctions. See Local Rule

 6   251(e).

 7                  In this case, the Joint Statement or affidavit in lieu thereof was due to be filed by

 8   January 22, 2020. A review of the docket reflects that neither has been filed. Therefore,

 9   plaintiff’s motion is dropped from the court’s calendar, the January 29, 2020, hearing before the

10   undersigned is vacated, and the Clerk of the Court is directed to terminate plaintiff’s motion as a

11   pending matter on the court’s docket.

12                  IT IS SO ORDERED.

13

14   Dated: January 27, 2020
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
